DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 5,239,373) in view of Holzer Zaslansky et al (US 2015/0287403 – Hereafter HZ).
Claims 1 and 7, Tang, via figs 9 and 16, teaches a kiosk terminal and a bidirectional video communication system for communication between a kiosk terminal and an operator terminal, the system being configured to bidirectionally transmit a video of a user who operates the kiosk terminal and a video of an operator who operates the operator terminal between the kiosk terminal and the operator terminal, wherein the operator terminal comprises: 
(Figs. 9 and 16).
a camera configured to shoot a frontal-face video of the operator; (Fig. 9, cameras 70a and 70b); 
a microphone configured to pick up a sound of the operator's voice (Fig. 9, microphones 74a and 74b);  ; and 
a controller (Fig. 9, computing controlling means 22a and 22b) , and wherein the kiosk terminal comprises: 
a communication device configured to perform communication with the operator terminal (Either one of workstation 11a and 11b of fig. 9 and col. 4, lines 24-45); 
a monitor configured to display the frontal-face video of the operator shot by the camera; (Fig. 9, cameras 70a and 70b); 
a speaker configured to output an original sound of the operator's voice picked up by the microphone (Fig. 9, Speaker 72a and 72b); 
Tang teaches “a controller, wherein the controller of the kiosk terminal is configured such that, in an operator display mode”.  Tang does not teach “the controller displays the video of the operator on the monitor concurrently with outputting the original sound of the operator's voice from the speaker whereas, in an avatar display mode, the controller displays a video of an avatar, the avatar being generated based on feature information including operator's features extracted from the video of the 
HZ teaches the feature as he discusses in par. [0069] in a video-conference environment where users by way of sending and/or receiving and/or exchanging the animated audio messages among such users… In some embodiments, the exchanging of automatically-generated animated audio messages, may enable a user to participate anonymously and/or partially-anonymously in an animation-based video-conference session which may be privacy-oriented or may provide privacy and/or anonymity or at least partial-privacy and/or partial anonymity; such that, instead of seeing the real-life face of the user, the other user(s) may see his animated avatar, accompanied by his audio voice (or alternatively, accompanied by a converted or replaced audio segment in which the user's real-life voice is converted into another voice in order to further preserve the anonymity or privacy of the use). 
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of HZ into the teaching of Tang for the purpose of providing a way to preserve some privacy and/or anonymity.  Such freedom will make participants feel more comfortable in sharing information or more confident in public speaking environment. 
Claim 3, wherein the operator terminal comprises: a front-facing camera configured to shoot a face of the operator; and a downward-facing camera configured to shoot hands of the operator, wherein the kiosk terminal comprises: a front-facing Fig. 9, front cameras 70a and 70b capture front images of the users and transmit images to the other party… Each display 10a and b is displaying images of the hands of the other party… ).
Claim 4, wherein the controller of the kiosk terminal is configured to: display the frontal video of the avatar on the front-facing monitor; and display the video of operator's hands on the upward-facing monitor. (HZ teaches avatar as a representation of the user… Tang, via fig. 9, teaches cameras 70a and 70b as front cameras to capture front images of the users and cameras 12A and 12b to captures users’ hands).
Claim 5, wherein the controller of the operator terminal is configured to switch a display mode of the monitor between the operator display mode and the avatar display mode in response to an operation performed by the user on the kiosk terminal. (HZ: user’s real face and real appearance (display mode) Vs. replaced avatar [0069, 0100].   Examiner further notices that Winchester also teaches this feature with user’s facial expressions of an individual in real-time (display mode) Vs. facial expression of an avatar (avatar display mode), [0006-0007]).

(HZ: The animated sequence further reflects emotions or mood or other expressions that are identified in the original audio segment. The animation sequence is sent to selected recipients; or is distributed or shared via sharing methods or distribution channels, [0006]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of HZ and further in view of Winchester (US 2011/0304629).
Claim 2,  Tang does not but Winchester, via figs. 5 and 6, teaches “wherein the controller of the operator terminal is configured to extract feature information from the video of the operator, and then transmit the feature information from the communication device to the kiosk terminal, and wherein the controller of the kiosk terminal is configured to generate a video of the avatar based on the feature information received from the operator terminal”. 
Therefore it would have been obvious for the ordinary artisan before the effective foiling date to incorporate the teaching of Winchester into the teaching of Tang allowing the user’s representation, i.e., an avatar, to reflect his own facial expression, real feeling in real-time.
					
INQUIRY:	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651